IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,588 & AP-76,589



                      EX PARTE JESUS MARTIN RUIZ, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1072757 & 1072763 IN THE 232ND DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges of

indecency with a child and sentenced to twelve and nine years’ imprisonment, respectively. The

Fourteenth Court of Appeals affirmed his convictions. Ruiz v. State, Nos. 14-08-00932-CR & 14-08-

00933-CR (Tex. App.–Houston [14th Dist.] Aug. 25, 2009) (unpublished).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file petitions for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel’s affidavit is credible and

that counsel failed to timely file petitions for discretionary review. The State agrees that Applicant

is entitled to relief. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore,

that Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review of

the judgments of the Fourteenth Court of Appeals in Cause Nos. 14-08-00932-CR & 14-08-00933-

CR that affirmed his conviction in Case Nos. 1072757 & 1072763 from the 232nd Judicial District

Court of Harris County. Applicant shall file his petitions for discretionary review with the

Fourteenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: June 29, 2011
Do not publish